DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al. (6,227,430) in view of Nagano et al. (JP2004/141897A).
Regarding claim 1, Rosen discloses a friction stir welding tool configured to rotate a probe about a rotation axis, and embed the probe inside a 5workpiece during rotation of the probe from a front end of the probe to weld the workpiece, wherein a step is formed in an outer circumferential surface of the probe in a manner that the probe is narrowed stepwise toward the front end of the probe (steps are labeled with lengths L1, L2, L3, L4) (figure 2, column 2 line 65 to column 3 line 12).  
Rosen does not specifically disclose wherein an outer circumferential recess is formed in the outer circumferential surface in a manner that the outer circumferential recess extends along the rotation axis to a front-end surface of the probe from a position closer to a proximal end of the probe than the step.  However, Nagano 
Regarding claim 2, Rosen discloses a plurality of side surfaces are formed in an outer circumferential surface of the probe, and the side surfaces extend along the rotation axis and continue to the 15step; and lengths of the plurality of side surfaces along the rotation axis are configured to be smaller as the side surfaces are closer to the front end of the probe (steps are labeled with lengths L1, L2, L3, L4) (figure 2, column 2 line 65 to column 3 line 12).  
Regarding claim 6, Rosen discloses that the step comprises a plurality of side surfaces (surfaces separated by the circumferential recess), with each side surface of the plurality of side surfaces inclined toward the rotation axis and the front end of the probe in a manner that the step is tapered (taper formed by the spiral grooves).
Regarding claim 7, Rosen discloses that the outer circumferential recess 15 includes a front-end edge on the front-end surface of the probe, and the front-end edge is curved in a circular arc shape convex toward the rotation axis (figure 5).

Claim 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werz et al. (2018/0214975) in view of Nagano et al. (JP2004/141897A).

Werz does not specifically disclose wherein an outer circumferential recess is formed in the outer circumferential surface in a manner that the outer circumferential recess extends along the rotation axis to a front-end surface of the probe from a position closer to a proximal end of the probe than the step.  However, Nagano discloses a groove 15 provided on a tip of a friction stir welding tool.  To one skilled in the art at the time of the invention It would have been obvious to provide a groove as taught by Nagano because Nagano states the advantage of allowing the stirring force to be significantly increased, which allows for the tool to rotate faster.  By using a recess as taught by Nagano, the recess would extend along the front-end surface closer to a proximal end of the probe than the step (step closest to the tip).  
20	R			Regarding claim 3, Werz discloses that plurality of side surfaces are formed in an outer circumferential surface of the probe, and the side surfaces extend along the rotation axis and continue to the step (figure 1).  Werz does not specifically disclose that 25all the plurality of side surfaces is configured to have same length along the rotation axis.  However, Werz does disclose that h3 and the thicknesses t2 and t1 of the second piece of material 14 and the first piece of material 12 being adjusted to one another such that the axial length h3 is equal to or greater than the difference between t2-t1 (paragraph 0156).  This would indicate that the length of the step is adjustable based on 
Regarding claim 4, Werz discloses a plurality of side surfaces are formed in an outer circumferential surface of the probe, and the side surfaces extend along the rotation axis and continue to the 5step; and lengths of the plurality of side surfaces along the rotation axis are configured to be larger as the side surfaces are closer to the front end of the probe (figure 1 (h1 is smaller than h3)).  
10	R		Regarding claim 5, Werz discloses that the step extends in a direction perpendicular to the rotation axis (figure 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ERIN B SAAD/Primary Examiner, Art Unit 1735